                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

ERIC LYDELL WILKS                                                                                 PLAINTIFF

V.                                                                           NO. 4:20-CV-168-DMB-JMV

ANDREW SAUL,
Commissioner of Social Security                                                                DEFENDANT


                                                   ORDER

        On September 21, 2020, Eric Lydell Wilks filed a complaint in the United States District

Court for the Northern District of Mississippi seeking judicial review of the Commissioner of

Social Security’s decision denying his claim for benefits. Doc. #1. On June 2, 2021, this Court

reversed the unfavorable decision and remanded this case to the Commissioner for further

proceedings pursuant to sentence four of 42 U.S.C. § 405(g). Doc. #21.

        The same day, Wilks filed a motion for an award of attorney’s fees in the amount of

$5,118.39 pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d),1 to be paid

to his attorney for 25.10 total hours of work performed at the rate of $203.92 per hour. Doc. #22

at PageID 755. The Commissioner does not object to the requested hourly rate. Doc. #23 at 2.

However, the Commissioner argues that the Court should reduce the requested award by $122.35

because 0.60 hours of the requested amount is attributable to responding to a September 22, 2020,

order which directed Wilks to disclose his wife’s income and assets in support of his request to

proceed in forma pauperis. Id. at 1–2. The Commissioner further insists that, consistent with

Astrue v. Ratliff, 560 U.S. 586 (2010), the award may be mailed to Wilks’ counsel but must be



1
 The judgment in this case is properly considered final because the case was remanded pursuant to sentence four of
42 U.S.C. § 405(g), which “terminates the civil action seeking judicial review of the Secretary’s final decision.”
Shalala v. Schaefer, 509 U.S. 292, 298–99 (1993) (cleaned up).
made payable to Wilks. Id. at 2. Wilks replies that the 0.60 hours spent on the order to show cause

response was reasonable and thus may be authorized. Doc. #24.

           Under the EAJA, a court may award “reasonable fees and expenses of attorneys.” 28

U.S.C. § 2412(b). “The claimant has the burden of demonstrating that the hours claimed were

reasonably expended on the prevailing claim through the presentation of adequately recorded time

records as evidence.” Prince v. Colvin, 94 F. Supp. 3d 787, 794 (N.D. Tex. 2015) (collecting

cases). While the EAJA “cover[s] the cost of all phases of successful civil litigation,”2 it is

unreasonable to compensate an attorney “for attorney fees as the result of her own invited error.”

Stephens v. Astrue, No. 1:07-cv-1001, 2009 WL 2905574, at *2 n.3 (M.D. Ala. Sept. 4, 2009).

           As observed by United States Magistrate Judge Roy Percy in his show cause order,

resolution of a motion to proceed in forma pauperis depends in part on the financial status of an

applicant’s spouse. See Doc. #3 (collecting cases). Given this, the submission of an in forma

pauperis application without any information about Wilks’ spouse’s income necessarily invited

Judge Percy’s order to show cause. It follows that compensation for the time spent on the show

cause response is unreasonable.

           The Court therefore finds a fee award of $4,996.04 ($5,118.39 less $122.35 for show cause

response time) is reasonable and that no special circumstance would make the award unjust. The

Court further finds that the award should be made payable to Wilks pursuant to the United States

Supreme Court’s ruling in Astrue v. Ratliff because Wilks has presented no argument or legal

authority to the contrary. See 560 U.S. 586, 597–98 (2010) (holding the attorney’s client should

be the payee of the fee award pursuant to the provisions of the EAJA, regardless of any

assignment).


2
    Commissioner v. Jean, 496 U.S. 154, 166 (1990).

                                                      2
       Accordingly, Wilks’ motion for attorney fees [22] is GRANTED in Part and DENIED

in Part. It is GRANTED to the extent Wilks is awarded attorney’s fees in the amount of $4,996.04

(24.50 hours at the hourly rate of $203.92). It is DENIED in all other respects. The Commissioner

is DIRECTED to promptly pay Wilks $4,996.04 in attorney’s fees for the benefit of his counsel.

       SO ORDERED, this 21st day of June, 2021.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE




                                               3
